Title: To Thomas Jefferson from Henry Dearborn, 6 February 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            [on or before 6 Feb. 1807]
                            
                        
                        Genl. Clarks Treaty with sundry Tribes of Northwestern Indians in Janry 1785 in 2d. Vol. of the laws page
                            303—
                        Genl. Clarks Treaty with the Shawanas in Janry 1786, 2d. Vol. page 363—
                        Genl. St. Clairs Treaty with the North Western Indians in Janry 1789—2d. Vol. page 415—
                        Genl. Waynes Treaty in August 1795 2d Vol., page 449—
                        
                  has Congress been notified in the usual way, of the ratification of the Convention entered into with the
                            Cherokees, the last winter at this place, and the Treaty made by Govr. Harrison in the year 1805, with the Piankashaws.—
                        
                  on the subject of bounderies, they may & I presume ought to be told that we never undertake to settle
                            bounderies between neighboring Indian Nations, but consider them collectively as the duly competent judges of their
                            respective bounderies, as relating to them selves, that we only understand the bounderies between the U.S and the red
                            people, agreeable to treaties shoud they the Shawanas, ought to agree
                            with their neighbors on the bounderies of their land, and when they shall have entered into such an agreement in presence
                            of our agent M. Wells, in[formg.] the President of the U.S. that such an
                            agreement has been fully concluded on by the several Nations intended, there will be no objection on the part of the President to the raising & marcking such lines
                            between the several Nations.—as to aid in the introduction of Agriculture
                            & domestic manufacture they may be informed that Mr. Kirk is authorised
                            & impowered to afford them aid the next season, and that he is
                            making preparations accordingly.
                        as to their title to their land, they may receive an assurance from the President, that all the lands not
                            ceeded to the U.S by treaties which their red neighbors will acknowledge to belong to the Shawanas shall be secured, from all white people unless they as a Nation shall at any time
                            think proper and dispose of it to the U.S.
                        that such aid as other red people who are in friendship with the U.S. receive, by blacksmiths &
                            Carpenters will as soon as practicable, be afforded to them, on condition that they become industrious & sober, and will
                            attend to the cultivation of the land & to domestic manufactories.
                        that in futur the annuities shall be distributed to
                            their respective Towns in proportion to their numbers,—and thus no dispute may hereafter take place on that score, they must ascertain the actual numbers of each Town, &
                            inform the Agent before the delivery of the goods  accordingly, so
                            that he may know how to deliver the good eaqually to all [part] of the
                                Nation.
                        
                    